Citation Nr: 9911646	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of a back injury.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of a left knee injury.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran had active duty from August 1974 to July 1978.  
Service medical and personnel records further indicate that 
he served with the National Guard from September 1978 to 
September 1979.  

On his VA Form 9, Appeal to the Board of Veterans' Appeals 
(Board), received by the RO in May 1997, the veteran 
indicated, in blocks 7A and 7B, that he sought a hearing 
before a member of the Board, and that he would appear 
personally at a local VA office before a member of the Board.  
In May 1997, the RO requested clarification of the veteran's 
wishes with regard to a hearing.  The veteran responded in 
June 1997, indicating that he wished both to appear before a 
local hearing officer sitting at the RO and before a member 
of the Board sitting in Washington, D.C.  The RO provided the 
veteran with a hearing before a local hearing officer at that 
facility in July 1997.  The veteran may have a hearing before 
both the Board and a local hearing officer.  The record does 
not indicate that the veteran has withdrawn his request for a 
hearing held before a member of the Board.  

Consequently, the Board requested in March 1999 that the 
veteran clarify whether he wanted to attend a hearing before 
the Board and, if so, whether he would attend a hearing in 
Washington, D.C., or at a RO.  The veteran responded, through 
his attorney, that he wanted a hearing before the Board at 
the RO.  

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process requirements.  The appellant may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



